— Kane, J.
Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered *348March 21, 1985, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree.
Defendant was indicted for the crimes of burglary in the second degree and grand larceny in the second degree. Subsequently, pursuant to plea negotiations, defendant pleaded guilty to the crime of grand larceny in the second degree in full satisfaction of the indictment. As part of the plea bargain, the District Attorney agreed to recommend a sentence with a minimum of IVz years and a maximum of 4 years. In due course, defendant received the recommended sentence and this appeal ensued.
Defendant’s first argument on appeal is that the allocution during the plea proceedings was insufficient, thus requiring a reversal of the judgment. This contention must be rejected. Not having raised this issue by motion to vacate or otherwise in County Court, defendant has not preserved the issue for our review (see, People v Pellegrino, 60 NY2d 636, 637; People v MacKenzie, 100 AD2d 944). In any event, we have reviewed the plea allocution and find it to be adequate.
Defendant next contends that his sentence was harsh and excessive. This contention is without merit. The sentence imposed was well within the statutory guidelines (Penal Law §§ 155.35, 70.00), and there is nothing in the record to indicate that the sentence was harsh or excessive, or that County Court abused its discretion in imposing the sentence. The judgment should therefore be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Mikoll and Levine, JJ., concur.